Citation Nr: 0711849	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  02-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for traumatic brain 
injury.

2.  Entitlement to service connection for organic brain 
syndrome.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a bilateral knee 
condition.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
September 1998.  He was discharged from service for 
disability not considered to be within the line of duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
traumatic brain injury, organic brain syndrome, back 
condition, bilateral knee condition, headaches, PTSD, and 
depression.  

The issue of entitlement to service connection for a back 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  The September 1996 motor vehicle accident was the result 
of the veteran's willful misconduct due to his wanton or 
reckless disregard for the probable consequences of his 
actions.  

2.  The veteran's willful misconduct was the proximate cause 
of the traumatic brain injury, organic brain syndrome, 
headaches, PTSD, bilateral knee disorder and depression he 
suffered in the September 1966 motor vehicle accident.  

3.  The service medical records do not refer to an injury to 
the knees during training, and current bilateral 
chondromalacia is not related to service.  



CONCLUSIONS OF LAW

1.  Traumatic brain injury was not incurred in or aggravated 
in the line of duty during active military service.  38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 
3.303 (2006).  

2.  Organic brain syndrome was not incurred in or aggravated 
in the line of duty during active military service.  38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 
3.303 (2006).

3.  A bilateral knee disorder was not incurred in or 
aggravated in service or in the line of duty during active 
military service.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 
C.F.R. §§ 3.1, 3.301, 3.303 (2006).

4.  Headaches were not incurred in or aggravated in the line 
of duty during active military service.  38 U.S.C.A. §§ 105, 
1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2006).

5.  PTSD was not incurred in or aggravated in the line of 
duty during active military service.  38 U.S.C.A. §§ 105, 
1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, (2006).

6.  Depression was not incurred in or aggravated in the line 
of duty during active military service.  38 U.S.C.A. §§ 105, 
1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301 (a).  See also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.1(m).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences. 38 C.F.R. § 
3.1 (n)(1) (2006).  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1 (n) (2) (2006).  Willful 
misconduct will not be determinative unless it is the 
proximate cause of disease or injury. 

The provisions of 38 U.S.C.A. § 105 establish a presumption 
in favor of findings that a veteran acted in the line of 
duty.  In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such 
a finding.  Smith v. Derwinski, 2 Vet. App. 241 (1992).  
Additionally, the element of knowledge of or wanton or 
reckless disregard of the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-4 (1996).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303.  Some disorders, if 
manifested to a compensable degree in the first postservice 
year, may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The appellant and his representative contend, in essence, 
that service connection is warranted for traumatic brain 
injury, organic brain syndrome, a bilateral knee disorder, 
headaches, PTSD, and depression based upon service 
incurrence.  The appellant asserts that he sustained these 
injuries during an automobile accident during service.  He 
claims that he was a passenger and not the driver and that he 
was not intoxicated during the accident.  He also contends, 
concerning the bilateral knee disorder, that he injured his 
knee when he stepped into a hole during training prior to the 
motor vehicle accident.  

In this case, the record shows that the veteran did sustain 
injuries in a motor vehicle accident which occurred on 
September [redacted], 1996, when the veteran was on leave, and that 
he has current disorders and complaints that have been 
related by objective medical evidence to that accident.  In 
this regard, an October 2001 VA medical opinion noted that 
the Medical Evaluation Board attributed the veteran's 
traumatic brain injury, organic brain syndrome, back 
problems, knee problems, headache, depression, and PTSD to 
his motor vehicle accident in service.  Additionally VA 
outpatient treatment records beginning after service and 
until 2005 show various diagnoses, including psychiatric 
diagnoses of PTSD, dysthymia, and depression (see, August 
2001 and September 2001, October 2001 report); organic brain 
syndrome (see, June 2000); traumatic brain injury (see 
November 2004); and low back (see February 2005), for 
example.  

The Board must address whether the injuries sustained in 
service and the motor vehicle accident that caused them are 
due to the willful misconduct of the veteran.  

The record shows that in September 1996 the veteran was 
involved in an automobile accident while on leave.  The 
discharge summary from a private facility -- where he was 
treated from the date of his accident until his transfer to 
the Walter Reed Army Medical Center in October 1996 - 
describes him as the nonbelted driver of a car involved in a 
high-speed, one-vehicular crash.  It was noted that the 
passenger on the right side of the car was not as badly hurt.  
It was reported that the veteran had been drinking prior to 
the accident.  The report indicated that the veteran had a 
serum alcohol level of 174.  The discharge diagnoses were: 
severe closed head injury; basilar skull fracture; facial 
bone fractures; right pulmonary contusion/atelectasis; post-
traumatic right lobe pneummonitis; right periorbital 
laceration; and intoxication.  The veteran was admitted to 
Walter Reed Hospital on October 6, 1996, with an admitting 
diagnosis of status post severe traumatic brain injury.  

In a December 1996 letter, a VA physician noted that the 
veteran had suffered a traumatic brain injury in September 
1996, and that he has residual cognitive deficits and is 
unable to remember the details of the accident. 

A traffic accident report written on the date of the accident 
indicates that the veteran was the driver of the automobile 
and that his mother was the registered owner.  An incident 
report shows that the car had been involved at a hit and run 
accident at a Subway Shop, that there was an intoxicated 
driver, and officers were in pursuit.  It was noted that the 
driver failed to stop when pursued by the police.  It was 
reported that the car was chased through a residential 
neighborhood with many stop signs at which the car did not 
stop.  The car crashed.  The reporting officer who arrived on 
the scene observed the two occupants of the vehicle were 
injured and trapped inside, called for assistance, moved the 
driver's seat back from the caved-in roof area, and cut the 
seat belt holding the driver to ease his breathing.  He 
talked with the passenger until help arrived.  After the 
driver and passenger were removed from the vehicle, the 
driver of the car was identified as the veteran once he was 
placed in the ambulance, when the reporting officer removed 
the driver's wallet from his pants pocket and retrieved his 
driver's license.  The officer stated that he could detect 
the odor of alcohol on the veteran's breath.  

As noted above, the veteran has argued that he had not been 
drinking the night of the accident and that he was not 
driving the car.  In support of his contentions, the veteran 
pointed out that on a September 15, 1996 accident 
reconstruction report it is shown that the accident was not 
DUI related.  Additionally, he has submitted an October 1997 
letter and a July 1999 letter from a collision repairman 
containing the opinion that the driver of the veteran's 
mother's car would have sustained only minor injuries and 
passenger would have had more serious injuries.  He reported 
in both letters that he has been in the auto body/collision 
repair business for over 25 years, and in the 1999 letter he 
stated that he is certified in various repair specialties.  
He reported that he could tell that based on the injuries the 
veteran sustained he was on the passenger side of the 
vehicle, and that the injuries sustained by the other party 
indicated that he was driving.  The veteran also submitted 
statements from his mother (received in February 1999), 
statements from friends (received in August 1999), and a 
witness statement (dated in November 1997).  He also 
submitted in March 2002 a copy of his hematology reports 
dated in September 1996.  Although he states that they show 
that there was no alcohol in his system, the test results 
provided do not include the results of any blood alcohol 
testing.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  

The Board finds that the evidence supports a finding that the 
veteran was the driver of the vehicle involved in the 
accident in 1996 and that he was intoxicated at the time of 
the accident.  This is based on the contemporaneous 
administrative and medical evidence that consistently 
supports these findings.  The evidence shows that the police 
officer on the scene at the time of the accident determined 
by reviewing the veteran's drivers license that the veteran 
was the driver of the vehicle and reported by personal 
observation that the veteran had been drinking.  
Additionally, medical examiners have reiterated that the 
veteran was the driver of the vehicle, and that he was 
intoxicated.  Intoxication was one of the discharge diagnoses 
when the veteran was being treated for the injuries he 
sustained in the accident.  

The veteran's own assertions, and those of his mother, 
friends, and the repair specialist, have been considered, but 
have less probative value.  The Board gives the lay 
statements no probative weight concerning the medical matters 
in the absence of evidence that the veteran or the other 
parties have the expertise to render opinions about medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
The statement from the witness who arrived on the scene of 
the accident does not specifically discuss whether the 
veteran was driving the car or whether he was intoxicated.  
The opinion of the automobile repairman has less weight 
regarding who was driving the car than the report of the 
police officers who were present at the scene and 
contemporaneously viewed and reported the facts of the 
accident.  It is noted that the official accident 
reconstruction report of September 15, 1996 listed the 
veteran as the driver of the vehicle.  While that report did 
indicate that the accident was not DUI related, the report 
was written days after the accident and is outweighed by the 
contemporaneous findings of the police officer on the scene 
and the medical finding of intoxication.  The blood test 
results submitted by the veteran have also been noted; 
however, the reported test results do not in and of 
themselves show that the veteran was not intoxicated at the 
time of the accident because blood alcohol level is not among 
the findings.  

Thus the preponderance of the evidence shows that the 
veteran's current disabilities are due to injuries sustained 
in an accident that occurred due to his willful misconduct 
during service.  Additionally, the record supports a finding 
that the veteran acted with wanton or reckless disregard of 
the probable consequences, as it shows that the veteran hit 
another vehicle and did not stop, and that he drove through 
residential neighborhoods without regard for traffic signs 
and refused to stop when chased by the police.

As to the contention that the veteran's knee disability is 
due to inservice injury other than the automobile accident, 
the Board notes that in there is no showing in the service 
medical records of treatment for an injury to the knees 
during training.  Although the veteran has been found to have 
knee problems (see, VA X-ray report June 2000, October 2001 
VA medical opinion), X-rays show no bilateral knee 
abnormality, and he has demonstrated full range of motion of 
the knees (see, VA outpatient addendum dated in March 2002 
and VA examination report of May 2005).  Chondromalacia was 
diagnosed in February 2005 during VA outpatient treatment.  

The Board notes an August 1998 statement in which a physician 
at a Naval Hospital stated that the veteran was under care 
for patellofemoral syndrome of both knees and that he 
developed pain in his knees while training in special warfare 
in 1996.  Also, a VA examiner in May 2005 opined that the 
veteran's knee injury may have been initiated by an incident 
in which he twisted it in a hole.  These opinions have little 
probative value because they are based on a history provided 
by the veteran that has no basis in the record.  The May 2005 
VA examiner's opinion is also speculative.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record, see Miller v. West, 11 Vet. 
App. 345, 348 (1998), As well, the Court has held that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

Absent a showing of an inservice injury other than the motor 
vehicle accident to which a current disability could be 
associated, the claim must be denied.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's March  2001 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
initial rating decision denying the claim.  It described the 
evidence necessary to substantiate a claim for service 
connection, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information and identified what evidence might be helpful in 
establishing his claim.  Although that letter did not 
explicitly ask the veteran to send VA whatever evidence he 
had pertaining to his claim, this veteran was not prejudiced 
because the letter did invite the veteran to get records and 
send them to VA himself, and the veteran did, in fact, submit 
evidence to VA.  A second letter was sent to the veteran in 
August 2004, which fully complied with Quartuccio.  
Additional letters were sent in May 2005 and November 2005.  

Neither the March 2001 letter nor the subsequent letters, 
however, addressed what evidence was needed with respect to 
the disability rating criteria or the effective date for 
service connection for an ankle disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  That information was 
included in the October  2006 supplemental statement of the 
case.  This veteran was not harmed by the delay in receiving 
that information because service connection was denied, 
rendering moot the issues relating to rating criteria and the 
effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining available service medical records, other treatment 
records, and a VA medical examination with an opinion.  
Additionally the RO made repeated attempts to secure records 
surrounding the motor vehicle accident that occurred in 
September 1996.  In this regard, the RO requested the 
veteran's Navy personnel records.  The veteran was contacted 
in May 2005 and requested to send information and return 
signed release forms.  He did not respond.  Requested Naval 
records were received in May 2006.  The veteran has not 
identified any records that could be pertinent to his claim 
that have not been secured.  While the veteran informed the 
Board in a November 2006 letter that he was being treated for 
PTSD at a VA center and requested those records be secured, 
the Board finds that a remand to secure those records is not 
necessary since the determinative issue is not whether the 
veteran has PTSD or whether it is related to the motor 
vehicle in service, but rather whether the inservice event 
was due to misconduct.  These records are not pertinent to 
that matter.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case, to 
the extent possible. 


ORDER

Service connection for traumatic brain injury is denied.

Service connection for organic brain syndrome is denied.

Service connection for headaches is denied.

Service connection for a bilateral knee disorder is denied.  

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for depression is denied.


REMAND

Concerning the claim for service connection for a back 
condition, the veteran argues that he sustained injury to his 
back prior to the September 1996 automobile accident when he 
was in training and stepped into a divot and twisted his 
knees and back.  He also stated that he slipped down a flight 
of stairs while carrying IV pumps and twisted his back, and 
he maintains that the epidural steroid injections he received 
for the back pain made his back worse.  An injury during 
training is not documented in the service medical records, 
but treatment for a back injury sustained when carrying IV 
pumps is confirmed in the service medical records.  

When the Board remanded these issues to the RO in December 
2003, the RO was requested to have the veteran examined to 
determine whether he has any disability of the back that was 
incurred in service but was not the result of injuries 
sustained in an automobile accident on September [redacted], 1996 
(e.g., whether there is any disability related to the claimed 
tripping prior to the accident or the documented slipping 
that occurred in January 1998).  

The veteran was examined by VA in May 2005 and while the 
examiner offered an opinion, his findings did not address the 
information specifically requested by the Board.  The 
examiner did not address whether it was at least as likely as 
not that any current back is related to the documented 
slipping that occurred in service in January 1998.  Thus a 
remand on this issue is required.  

In view of the foregoing, the claim is hereby REMANDED to the 
RO for the following action:

1.  Have the May 2005 examiner review the 
file and determine whether it is at least 
as likely as not (a 50 percent 
probability or greater) that the 
diagnosed lumbar spine intervertebral 
disc syndrome is related to an injury 
sustained in service other than in the 
September 1996 automobile accident.  In 
particular, the examiner should indicate 
whether it is at least as likely as not 
that the back disorder was the result of 
the documented slipping incident that 
occurred in January 1998.  The claims 
folder should be made available to the 
examiner.  The examiner should state the 
basis for the conclusions reached.

If the May 2005 examiner is not 
available, have the file reviewed by 
another VA examiner for the requested 
opinion.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination, if scheduled, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


